Exhibit 10.5


cmelogo.jpg [cmelogo.jpg]
Date


First Name Last Name
Street Address
City, State Zip Code


Re: Board of Directors Stock Grant


Dear [ ]:


We are pleased to provide you with a grant of shares of stock under the CME
Group Inc.
(the “Company”) Director Stock Plan Amended and Restated Effective May 21, 2014
(the “Plan”) as compensation for your service as a member of the Board of
Directors of the Company. Your participation in the Plan will further align your
interests with our shareholders. This grant was made to you on [ ], using the
closing stock price of $[ ]. Certain terms of your equity grant follow:


Number of
Shares of Stock:
[ ] shares of Class A common stock of CME Group Inc.



[Number of Additional
Shares in Lieu of Cash Stipend:
[ ] shares of Class A common stock of CME Group Inc.]1 



Total Grant Value:
$[ ]



By accepting this stock grant, you hereby agree to the terms and conditions of
the Plan.
[Because you have elected to receive additional shares in lieu of all or some of
the cash portion of your stipend, by accepting such additional shares, you
hereby agree to repay the Company any unearned portion of your annual stipend
that would otherwise have been payable in cash in the event you leave the Board
prior to the next Annual Meeting of Shareholders. The amount of the unearned
stipend will be prorated on a monthly basis and will be due within 30 days of
your resignation, if applicable. ]1 
Neither the grant of shares nor any other action taken pursuant to the Plan
shall constitute or be evidence of any agreement or understanding, express or
implied, that you have a right to continue to provide services as a director, of
the Company for any period of time or at any specific rate of compensation.
CME Group Inc.


By:
/s/ Hilda Harris Piell


Name:    Hilda Harris Piell
Title:     Sr. Managing Director & Chief Human Resources Officer


1 To be included for Directors electing to receive all or any portion of their
cash stipend in additional shares.

